[Cite as State v. Smitley, 2017-Ohio-872.]


STATE OF OHIO                      )                  IN THE COURT OF APPEALS
                                   )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                   )

STATE OF OHIO                                         C.A. No.       15CA010849

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
EDWARD L. SMITLEY                                     COURT OF COMMON PLEAS
                                                      COUNTY OF LORAIN, OHIO
        Appellant                                     CASE No.   93CR043685

                                  DECISION AND JOURNAL ENTRY

Dated: March 13, 2017



        HENSAL, Judge.

        {¶1}     Edward Smitley appeals a judgment of the Lorain County Court of Common

Pleas that denied his Motion to Remove Sexual Predator Tier III Classification Registration

Pursuant to R.C. 2950.09(B). For the following reasons, this Court affirms.

                                                 I.

        {¶2}     In 1993, a jury convicted Mr. Smitley of rape and gross sexual imposition, and the

trial court sentenced him to an aggregate of 12 to 25 years imprisonment. This Court affirmed

his conviction and sentence on appeal. State v. Smitley, 9th Dist. Lorain No. 93CA005748, 1994
WL 463537 (Aug. 24, 1994). In 1997, the State requested that the trial court adjudicate Mr.

Smitley a sexual predator under then-existing Revised Code Section 2950.09. Following a

hearing in 2001, the trial court found that Mr. Smitley is a sexual predator and it notified him of

his registration requirements. Mr. Smitley did not appeal its decision.
                                                2


       {¶3}    In 2015, Mr. Smitley filed a pro se motion to remove his sexual-predator

classification, arguing that the classification could not be imposed on him because Section

2950.09 did not exist at the time he committed his offenses. He asserted that neither the

provisions of the Adam Walsh Act or Megan’s Law could be applied to him because he

committed his offenses before they took effect. The trial court denied Mr. Smitley’s motion.

Mr. Smitley has appealed, assigning as error that the trial court may not impose Megan’s Law or

Adam Walsh Act registration requirements on anyone who was already incarcerated at the time

they were enacted.

                                                II.

       THE TRIAL COURT MAY NOT IMPOSE MEGAN’S LAW REGISTRATION
       OR ADAM WALSH ACT UPON A DEFENDANT WHO IS INCARCERATED
       EIGHT YEARS AFTER SENTENCING, THE COURT IMPOSED AN
       INVALID REGISTRATION UNDER SEXUAL PREDATOR STATUS
       PURSUANT TO R.C. § 2950.06[.]

       {¶4}    Mr. Smitley argues that the trial court was not permitted to retroactivity impose

Megan’s Law and the Adam Walsh Act on him. Initially, we note that, although the trial court

found in 2001 that Mr. Smitley was a sexual predator under Megan’s Law, former Section

2950.09, there is no indication in the record that the State ever attempted to reclassify him under

the Adam Walsh Act. Accordingly, even though the Ohio Supreme Court has held that the

Adam Walsh Act cannot be applied retroactively, we conclude that its holdings are inapplicable

with respect to Mr. Smitley because the Act’s provisions were never imposed on him. See State

v. Williams, 129 Ohio St. 3d 344, 2011-Ohio-3374, syllabus.

       {¶5}    Regarding Mr. Smitley’s classification as a sexual predator under Megan’s Law,

we note that Mr. Smitley did not appeal the 2001 order that originally classified him as a sexual

predator.
                                                 3


       Under the doctrine of res judicata, a final judgment of conviction bars a convicted
       defendant who was represented by counsel from raising and litigating in any
       proceeding except an appeal from that judgment, any defense or any claimed lack
       of due process that was raised or could have been raised by the defendant at the
       trial, which resulted in that judgment of conviction, or on an appeal from that
       judgment.”

State v. Perry, 10 Ohio St. 2d 175 (1967), paragraph nine of the syllabus. Mr. Smitley could have

appealed the order that found he was a sexual predator. His argument, therefore, is barred under

the doctrine of res judicata. See State v. Burden, 9th Dist. Summit No. 27298, 2014-Ohio-4456,

¶ 6 (concluding that defendant’s challenge to sexual-predator finding was barred because he

could have raised it on direct appeal); State v. Britton, 9th Dist. Lorain No. 03CA008221, 2003-

Ohio-3502, ¶ 8. Moreover, the Ohio Supreme Court has held that former Section 2950.09 could

be applied retroactively. State v. Cook, 83 Ohio St. 3d 404 (1998), paragraph one and two of the

syllabus. Mr. Smitley’s assignment of error is overruled.

                                                III.

       {¶6}    Mr. Smitley’s assignment of error is overruled. The judgment of the Lorain

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the
                                                4


period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JENNIFER HENSAL
                                                    FOR THE COURT



CARR, P. J.
SCHAFER, J.
CONCUR.


APPEARANCES:

EDWARD L. SMITLEY, pro se, Appellant.

DENNIS P. WILL, Prosecuting Attorney, and NATASHA RUIZ GUERRIERI, Assistant
Prosecuting Attorney, for Appellee.